Citation Nr: 1745606	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  16-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.  

2.  Entitlement to service connection for a deviated septum. 

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for service connection for dental treatment.  

6.  Entitlement to non-service connected pension.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA), Atlanta Regional Office (RO) in Decatur, Georgia.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


REMAND

The Board is of the opinion that additional development is required before the claims on appeal are decided.

Psychiatric Disorder

In October 2011, the Veteran filed a claim for service connection for depression, which he related to incidents that occurred in service.  The Veteran's DD-214 and his official military personnel file (OMPF) show that he served in Saudi Arabia, and was awarded the Southwest Asia Service Medal.  However, in the course of his May 1992 separation examination, the Veteran denied ever experiencing trouble sleeping, depression, excessive worry, or nervous troubles of any sort.

The Veteran underwent VA examinations in December 2015 and August 2016.  Both examinations resulted in a diagnosis of depressive disorder, unspecified with cannabis and alcohol abuse disorder.  The December 2015 VA examiner concluded the Veteran's depressive disorder was less likely than not a result of, or incurred in military service.   The examiner explained that although the Veteran served in Southwest Asia, it was her belief his current psychiatric disorder was the result of his history of chronic substance abuse, as his service records were silent for any evidence of mental illness.  

Since that time, the Veteran has submitted the reports of two private clinical evaluations conducted in July 2016 and March 2017.  During these evaluations, the Veteran was diagnosed with major depressive disorder, with anxiety disorder, alcohol use disorder and a stimulant disorder.  The Board observes that initially the July 2016 psychologist appears to have determined the Veteran's psychiatric disorders developed "in the years following his discharge" as a result of his adjustment from military life.  However, the clinician then determined the Veteran's psychiatric disorder was at least as likely as not related to military service.  He explained the Veteran reported experiencing anxiety attacks while in service, as a result of his fear of dying during his deployment.  He further explained the Veteran felt the need to constantly look over his back.  The March 2017 psychologist found the Veteran's psychiatric disorder was at least as likely as not incurred in or caused by military service.  The clinician explained he believed the Veteran's disability warranted service connection "due to a fear-based criteria."  He explained that while deployed to the United Arab Emirates, the Veteran had a fear of not knowing whether he was going to return home.  

Initially, the Board notes the above-noted medical opinions offer vastly differing conclusions as to the etiology of the Veteran's psychiatric disorders.  Though the July 2016 private psychologist concluded the Veteran's disorder was directly incurred in service, he also found the disability resulted from difficulty adjusting to civilian life post-service.  As such, this opinion is inconclusive.  The March 2017 private clinician appears to have based his medical opinion on the Veteran meeting the "fear-based" criteria; however, the Board notes that although 38 C.F.R. § 3.304(f)(3) allows for fear of hostile military or terrorist activities to satisfy the in-service event criteria of 38 C.F.R. § 38 C.F.R. § 3.303, this regulation only applies to service connection for posttraumatic stress disorder.  Finally, the December 2015 VA examiner appears to wholly based her conclusion on the lack of formal treatment for a psychiatric disorder in service.   However, a lack of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Of additional concern, the Board also notes the above, noted clinicians have determined the Veteran's psychiatric disorder causes a wide array of functional impairment.  Specifically, the December 2015 VA examiner concluded the Veteran's disability causes only "mild or transient symptoms," while the July 2016 private psychologist found the Veteran's disability causes reduced reliability and productivity.   Then, during the August 2016 VA examination, the examiner found the Veteran's disability causes only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In the March 2017 private assessment, the psychologist determined the Veteran's disability results in impairment in most areas, and also causes an inability to secure and follow substantially gainful employment.  On the basis of these very divergent psychiatric assessments, the Board has determined an examination by a panel of VA psychiatrists is necessary at this time.  

Deviated Septum, Sinusitis and Rhinitis

The Board also finds a VA examination is necessary at this time to address the Veteran's claims for a deviated septum, sinusitis and allergic rhinitis.  At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran underwent a VA examination in January 2012, at which time he was diagnosed with allergic rhinitis and a deviated septum.  At that time, the examiner noted a history of a post-service nasal trauma; however, the Veteran also reported experiencing facial trauma in service.  Indeed, the Veteran's service dental records indicate he was hit in the face on March 31, 1989.  However, the examiner failed to comment on whether the Veteran's current deviated septum could be related to his in-service facial injury.  The examiner did find the Veteran's allergic rhinitis (colloquially referred to as hay fever), was less likely than not incurred in or caused by military service.  The Board notes, however, that the Veteran's May 1983 entrance examination notes a history of hay fever without medication.  The examiner did not comment on whether the Veteran's disability, which was noted to have existed at entrance into active duty, was aggravated therein.  Finally, in May 2016 the RO obtained a VA medical opinion from an examiner who did not conduct the January 2012 examination.  Though the examiner did not actually assess the Veteran, he nonetheless found his current sinusitis disability was unrelated to his extensive treatment for recurrent sinusitis in service.  In support of this conclusion, the examiner stated the Veteran's service treatment records (STRs) did not document chronic on-going treatment or a chronic sinusitis.  However, the examiner did acknowledge the Veteran was treated several times in service for acute sinus infections.  The Veteran's outpatient treatment records from the Atlanta VAMC show he has been diagnosed with chronic sinusitis.  The examiner did not explain whether the Veteran's current chronic disability could have first originated in service.  A medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on the foregoing insufficiencies, a remand is required in order to obtain an adequate examination and medical opinions addressing the etiology of the above-noted disabilities.  

Dental Treatment

By way of a November 2016 statement of the case, the RO acknowledged the initial decision of the issue of entitlement to dental treatment, was "premature."  At that time, the RO determined the Veteran's claim needed to be formally addressed by the Veteran's Health Administration.  Recently, in an August 2017 correspondence, the RO informed the Veteran that his claim for dental treatment had been referred to the VA medical center for a determination of eligibility.  However, it does not appear the RO has re-adjudicated this matter.  As such, the issue is not presently ripe for appellate review, and must be referred to the RO for any additionally indicated development and readjudication.  



Pension

Finally, the Board notes the above requested examinations may either render the Veteran's claim for non-service connected pension moot or provide additional relevant evidence necessary to establish entitlement to this benefit.  Therefore, this issue must be held in abeyance at this time.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Then, the Veteran should be afforded an examination by a panel of at least two VA psychiatrists or psychologists to determine the etiology of all acquired psychiatric disorders present during the period of the claim.

All pertinent evidence must be made available to and reviewed by the examiners.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiners should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD due at least in part to fear of hostile military or terrorist action during active service should be confirmed or ruled out.  If the examiners determine PTSD has not been present during the period of the claim, they should explain why a diagnosis of PTSD is not warranted.  In this regard, the examiners should fully discuss all relevant evidence, to specifically include the reports of the December 2015 and August 2016 VA examinations, as well as the above noted private psychiatric assessments conducted in July 2016 and March 2017 respectively.  If PTSD is diagnosed the examiners should identify the elements supporting the diagnosis.  

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiners should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service. 

A complete rationale for all proffered opinions must be provided.  If the examiners are unable to provide any required opinion, they should explain why.  If the examiners cannot provide an opinion without resorting to mere speculation, they must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiners should identify the additional information that is needed.

3.  Also, afford the Veteran a VA examination by an examiner or examiners with sufficient expertise to address the etiology of the Veteran's claimed deviated septum, sinusitis, and allergic rhinitis disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner(s) should state an opinion with respect to whether the Veteran's deviated septum and sinusitis disabilities at least as likely as not (a 50 percent probability or greater) originated during his period of active service or are otherwise etiologically related to his active service.  The examiner(s) must consider and discuss the Veteran's March 1989 facial trauma, as well as the Veteran's numerous service treatment records chronicling his treatment for sinusitis in service.  The examiner(s) should also consider and discuss the Veteran's reports of on-going bouts of sinusitis since service.  

Further, the examiner should state whether the Veteran's  allergic rhinitis at least as likely as not (a 50 percent probability or greater) was incurred or aggravated as a result of his military service.  The examiner should consider and discuss the Veteran's reports and diagnosis of hay fever without medication on admission to active duty, as well as his treatment for rhinitis in service.  

The examiner(s) must provide a complete rationale for all proffered opinions.  In this regard, the examiner(s) must discuss and consider the Veteran's competent lay statements.  If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Then, undertake any other development determined to be warranted, to specifically include any further development necessary to formally address the Veteran's claim for entitlement to dental treatment.  

5.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




